Title: To George Washington from Timothy Pickering, 13 February 1797
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State Feby 13. 1797.
                        
                        The Secretary of State respectfully lays before the President of the U. States
                            the draughts of letters to General Pinckney Colo. Humphreys and Mr Adams. In the letter to
                            Colo. Humphreys (not private) remains to be added what is mentioned in that to Mr Adams
                            respecting his salary, on which the Secretary entertained some doubts; but on the whole
                            deemed the principle he has adopted to be correct—but which he submits to the Presidents
                            decision.
                        The Secretary also takes leave to submit to the President’s consideration the
                            hint given in the last paragraph of the inclosed letter from Colo. Hamilton.
                        
                            T. Pickering
                            
                        
                    